Hinton, J.,
delivered the opinion of the court.
*844The court is of opiuion that there is no error in the judgment of the circuit court rendered in this case.
The defendant was tried upon an indictment containing ten counts, charging him with unlawfully selling wine, ardent spirits, malt liquors, or a mixture thereof, to be drunk at the place where sold, without first having obtained a license therefor according to law, and each of these counts, except the fifth and sixth, which are not involved in this appeal, charges a sale to a different person, and constitutes a separate and distinct offence.
The counts are couched in the usual formal language adopted in such cases, and advised the defendant fully of the specific charges he was called upon to answer, and the demurrers thereto were properly overruled.
The evidence, which is certified, clearly establishes the charge set out in this the third count of the indictment, but argued that the circuit court erred in sustaining the county court in its refusal to grant two instructions asked by the defendant.
This, however, is not so. There is no evidence in the record to which either of the instructions is applicable, and they should not have been given.
The law requiring a license for the sale of liquor is not restricted to persons who are enqaged in carrying on the business of selling liquor, for a single sale violates the law and renders party liable to punishment. Nor is there anything in The Piedmont Club v. Commonwealth, 87 Va., 540, which countenances a different view.
The judgment of the circuit court of Accomac is affirmed.
Judgment aeeiRmed.